Exhibit 10.4

TRANSITIONAL TRADEMARK LICENSE AGREEMENT - VECTRUS

This TRANSITIONAL TRADEMARK LICENSE AGREEMENT - VECTRUS (this “Agreement”) dated
September 25, 2014 by and between EXELIS INC., an Indiana corporation (“EXELIS”)
and VECTRUS, INC., an Indiana corporation (“Vectrus”; and together with EXELIS,
the “Parties”, and each individually a “Party”) shall become effective as of the
Distribution Date.

WHEREAS, EXELIS is the owner of the trademarks and service marks listed on
Schedule A attached hereto (“EXELIS Marks”);

WHEREAS, pursuant to the Distribution Agreement, dated September 25, 2014 (the
“Distribution Agreement”), EXELIS is distributing certain of its assets and
liabilities to Vectrus (the “Distribution”);

WHEREAS, after the Distribution, the Parties will no longer be affiliated, but
Vectrus wishes to continue to use the EXELIS Marks for a limited transitional
period in connection with the Licensed Vectrus Business (as defined below) and
EXELIS has agreed to allow such use, subject to the terms and conditions herein;
and

WHEREAS, this Agreement is a License Agreement that must be executed pursuant to
Section 2.8 of the Distribution Agreement.

NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements herein contained, and for good and valuable consideration, including
that recited in the Distribution Agreement, the receipt and adequacy of which is
acknowledged by the Parties, the Parties agree as follows:

ARTICLE 1 - DEFINITIONS

1.1 Definitions. The following capitalized terms used in this Agreement shall
have the meanings set forth below. Unless otherwise defined herein, all other
capitalized terms shall have the meanings ascribed to them in the Distribution
Agreement.

“Affiliate” shall mean, when used with respect to a specified Person, a Person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with the specified Person. For the
purposes of this definition, “control”, when used with respect to any specified
Person shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or other interests. For purposes of
this Agreement, no Party or its Subsidiaries, shall be deemed to be “Affiliates”
of any other Party and its Subsidiaries.

“Covered Affiliates” shall mean all (i) Current Affiliates of Vectrus and
(ii) future Affiliates of Vectrus formed as part of an internal reorganization
for tax or administrative purposes. For the avoidance of doubt, Covered
Affiliates shall not include any (a) Affiliates of any third-party acquirer of
Vectrus and its Subsidiaries or (b) future Affiliates of Vectrus acquired from
any third party.



--------------------------------------------------------------------------------

“Current” shall mean with respect to Affiliates, Subsidiaries, products, fields
or uses, as applicable, those entities, products, fields or uses in existence as
of the Distribution Date.

“Licensed Vectrus Business” shall mean the Vectrus Business, but excluding from
clause (iii) thereof all entities other than Covered Affiliates.

“Person” shall mean any natural person, firm, individual, corporation, business
trust, joint venture, association, company, limited liability company,
partnership or other organization or entity, whether incorporated or
unincorporated, or any governmental entity.

“Source Indicators” shall mean trademarks, service marks, corporate names, trade
names, domain names, logos, slogans, designs, trade dress and other designations
of source or origin.

“Subsidiary” shall mean with respect to any Person (i) a corporation, fifty
percent (50%) or more of the voting or capital stock of which is, as of the time
in question, directly or indirectly owned by such Person and (ii) any other
Person in which such Person, directly or indirectly, owns fifty percent (50%) or
more of the equity or economic interest thereof or has the power to elect or
direct the election of fifty percent (50%) or more of the members of the
governing body of such entity.

1.2 Terms Generally. The definitions in Section 1.1 shall apply equally to both
singular and plural forms of the terms defined. The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”, unless the context expressly provides otherwise.

ARTICLE 2 - GRANT OF LICENSE

2.1 Grant of License. Subject to the terms and conditions herein, EXELIS grants
to Vectrus and its Covered Affiliates a non-exclusive, worldwide, fully paid-up,
non-assignable (subject to Section 6.1), and non-sublicensable (subject to
Section 2.6) license to use the EXELIS Marks as Source Indicators solely in
connection with the operation, advertisement, marketing, promotion and support
of the Licensed Vectrus Business in a manner consistent with Vectrus and its
Current Affiliates’ use of the EXELIS Marks as of the Distribution Date, solely
as follows and solely for the time periods below:

(a) Vectrus must file (or cause to be filed) to change all of its and its
Covered Affiliates’ corporate names, trade names, d/b/a names and similar names
to names that do not contain any EXELIS Marks, within six (6) months after the
Distribution Date, and promptly and diligently prosecute all such changes to
completion;

(b) Vectrus must remove (or cause to be removed) all uses of EXELIS Marks as
Source Indicators from all of its and its Covered Affiliates’ websites and
electronic media that are promoted to third parties and under Vectrus’s or its
Covered Affiliates’ possession or control within one-hundred-eighty (180) days
after the Distribution Date;

(c) Vectrus must use commercially reasonable efforts to remove (or cause to be
removed) all of its and its Covered Affiliates’ uses of EXELIS Marks as Source
Indicators in

 

2



--------------------------------------------------------------------------------

all channels, pages and other designated areas of social networks and social
media that are publicly affiliated with Vectrus within one-hundred-eighty
(180) days after the Distribution Date;

(d) After the Distribution Date, Vectrus and its Covered Affiliates must (i) not
create any new personal property or disposable materials, including signage,
advertising, promotional materials, brochures, catalogues, operation and
instruction manuals, datasheets, software, packaging, stationery, business
cards, invoices, receipts, forms, literature other similar items bearing the
EXELIS Marks and (ii) cease commercial use of any of the foregoing materials in
existence as of the Distribution Date within one-hundred-eighty (180) days after
the Distribution Date;

(e) Vectrus must remove (or cause to be removed) all EXELIS Marks from any of
its or its Covered Affiliates’ heavy machinery, tools, equipment and
substantially permanent building signage (including etched glass, engraved
marble and the like) (i) that are visible to third parties, within one (1) year
from the Distribution Date or (ii) that are not visible to third parties, when
such items are replaced in the ordinary course of business;

(f) Vectrus must discontinue (or cause to be discontinued) the use of all of its
or its Covered Affiliates’ molds, tools and dyes that imprint or stamp any
EXELIS Marks into products visible to third parties within one (1) year from the
Distribution Date. After the Distribution Date, Vectrus and its Covered
Affiliates must not create amounts of product that are imprinted or stamped with
the EXELIS Marks at rates that materially exceed the ordinary course of business
consistent with past practice. Vectrus and its Covered Affiliates may sell any
products created pursuant to the foregoing until one (1) year after the
Distribution Date. For the avoidance of doubt, molds, tools and dyes that
imprint or stamp any EXELIS Marks into spare parts for products discontinued
before the Distribution Date may be used, and such imprinted or stamped spare
parts may be sold, until (i) the expiration of Vectrus’s contractual obligations
to provide such imprinted or stamped spare parts or (ii) such spare parts become
obsolete; and

(g) Vectrus and its Covered Affiliates must cease all other uses of the EXELIS
Marks within one-hundred-eighty (180) days after the Distribution Date, or as
mutually agreed by the Parties.

2.2 Transitional License. Vectrus and its Covered Affiliates acknowledge that
the licenses in Section 2.1 are transitional in nature, and that Vectrus and its
Covered Affiliates shall use commercially reasonable efforts to transition away
from all uses of the EXELIS Marks promptly after the Distribution Date. Vectrus
and its Covered Affiliates shall not unreasonably delay until each applicable
deadline set forth in Section 2.1 to accomplish the actions specified therein.

2.3 Website Disclaimer. Vectrus and its Covered Affiliates shall display on
their respective websites a mutually-agreed upon disclaimer as to their lack of
current affiliation with EXELIS after the Distribution Date for so long as any
such website contains an EXELIS Mark.

 

3



--------------------------------------------------------------------------------

2.4 Fair Use. Notwithstanding anything in this Agreement to the contrary,
Vectrus and its Covered Affiliates may use the EXELIS Marks at all times after
the Distribution Date (i) in a neutral, non-trademark use to describe the
history of their business; or (ii) as required or permitted by applicable law.

2.5 Destruction. At EXELIS’s request, at the end of the time periods in
Section 2.1, Vectrus shall (i) destroy or permanently modify (or cause to
destroy or permanently modify) all of the materials bearing the EXELIS Marks in
the possession or control of Vectrus and its Covered Affiliates that are capable
of destruction or permanent modification; and/or (ii) certify in writing to
EXELIS that such destruction or permanent modification is complete.

2.6 Sublicensing. Vectrus and its Covered Affiliates may sublicense the licenses
in Section 2.1 without EXELIS’s consent, solely to advertisers, distributors,
vendors, dealers, suppliers and other Persons for use in connection with the
operation of Vectrus and its Covered Affiliates’ businesses, but not for such
Persons’ unrelated use; provided that Vectrus and its Covered Affiliates had
authorized or permitted such Persons to use the EXELIS Marks for such purposes
prior to the Distribution Date. Vectrus and its Covered Affiliates shall
terminate such authorization or permission granted according to the deadlines
set forth in Section 2.1. All other sublicenses require the prior written
consent of EXELIS in its sole discretion. Vectrus shall be liable to EXELIS for
any act or omission by a sublicensee that would constitute a breach hereof if
committed by Vectrus.

2.7 Use by Covered Affiliates. Any obligations upon, or rights granted to,
Vectrus hereunder shall also apply to its Covered Affiliates. Vectrus shall be
liable hereunder for any act or omission by its Covered Affiliates as if
committed by Vectrus.

2.8 Reservation of Rights. All rights in the EXELIS Marks not expressly granted
to Vectrus and its Covered Affiliates herein are reserved to EXELIS.

2.9 Consideration. The Parties agree that the consideration for the licenses in
Section 2.1 is a portion of the consideration set forth in the Distribution
Agreement, and that no further royalties are therefore due under this Agreement.

ARTICLE 3 - QUALITY CONTROL/OWNERSHIP

3.1 Quality Control. Vectrus shall use the EXELIS Marks solely: (i) in good
faith, in a dignified manner and in accordance with good trademark practice in
all applicable countries and jurisdictions; (ii) in connection with activities,
products, and services that are consistent in all material respects with the
high levels of quality associated with EXELIS’s operation of the EXELIS business
prior to the Distribution Date; and (iii) in accordance with all style, use,
advertising, website and similar guidelines provided by EXELIS, provided that
EXELIS shall not impose any burdens upon Vectrus that are inconsistent with or
disproportionate to those practices employed by EXELIS and its own Affiliates.
Vectrus and its Covered Affiliates shall not take any action (or fail to take
any action) that harms or jeopardizes the value, validity or goodwill of the
EXELIS brand. EXELIS agrees that Vectrus’s use of the EXELIS Marks as of the
Distribution Date complies with this Section 3.1.

 

4



--------------------------------------------------------------------------------

3.2 Compliance with Laws. Vectrus shall (i) comply in all material respects with
all applicable statutes, laws, regulations, rules and good industry practice
(“Laws”) wherever it uses any EXELIS Marks and (ii) use all notices and legends
required by applicable Laws and/or that are reasonably requested by EXELIS so as
to preserve and maintain the validity of and EXELIS’s rights in the EXELIS
Marks, provided that any notice requirements of EXELIS shall not (x) impose any
burdens upon Vectrus that are inconsistent with or disproportionate to those
employed by EXELIS and its own Affiliates and/or (y) confuse consumers as to the
Parties’ non-affiliation after the Distribution Date, and/or (z) be inconsistent
with any US Government regulations or requirements.

3.3 Ownership/No Contest. Vectrus acknowledges and agrees that, as between the
Parties, EXELIS owns all right, title, and interest in the EXELIS Marks. Vectrus
will not challenge or contest such ownership or the validity of any EXELIS
Marks, including in any claim, dispute, action, suit, arbitration, inquiry or
proceeding (“Action”). Vectrus shall be considered a “related company” under
Section 5 of the U.S. Lanham Act, 15 U.S.C. § 1055, such that its use of the
EXELIS Marks and the goodwill generated thereby shall inure to the sole benefit
of EXELIS. Notwithstanding the foregoing, to the extent Vectrus is deemed to
have any ownership rights in the EXELIS Marks, at EXELIS’s request, Vectrus
shall cause such rights to be assigned to EXELIS or its designee for no
consideration.

3.4 Cooperation. During the Term and for a period of five (5) years thereafter,
Vectrus and its Covered Affiliates shall, upon the request of EXELIS, use
commercially reasonable efforts to provide free of charge and without undue
delay, evidence of use of the EXELIS Marks that may be reasonably required to
support the maintenance or renewal of relevant trademark registrations and/or
defend EXELIS Marks against challenges for lack of use (e.g., copies of sales &
marketing material, customer invoices and shipping documents); provided that if
Vectrus no longer desires to store such materials for a product line after the
Term it may notify EXELIS of the same and deliver (at Vectrus’s cost) electronic
media samples of such materials to EXELIS and upon acknowledgment by EXELIS of
receipt of such materials, and the obligations of this Section 3.4 for this
product line shall cease thereafter.

ARTICLE 4 - TERM AND TERMINATION/SURVIVAL

4.1 Term. The term of each license in Section 2.1 commences upon the
Distribution Date and ends upon the date specified therein. The term of this
Agreement (“Term”) commences on the date of the Distribution, and continues
until the last deadline set forth in Section 2.1 expires.

4.2 Termination. EXELIS has the right to terminate this Agreement, effective
upon notice to Vectrus, if Vectrus or its Covered Affiliates commit an
intentional material breach of this Agreement that materially harms the goodwill
of the EXELIS Marks and does not cure same within thirty (30) days after notice
from EXELIS.

4.3 Survival. All provisions of this Agreement, that, by their nature, are
intended to survive the expiration of the Term or the termination of this
Agreement shall survive such event.

 

5



--------------------------------------------------------------------------------

ARTICLE 5 - REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION

5.1 By Each Party. Each Party represents and warrants to the other Party that:
(i) the warranting Party has full power and authority to execute and deliver
this Agreement and to perform its obligations under this Agreement and (ii) this
Agreement has been duly executed and delivered by the warranting Party and,
assuming the due execution and delivery of this Agreement by both Parties,
constitutes a valid and binding agreement of the warranting Party enforceable
against the warranting Party in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting the enforcement of creditors’ rights
generally and general equitable principles.

5.2 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 5.1, THE LICENSES IN
SECTION 2.1 ARE GRANTED TO VECTRUS AND ITS COVERED AFFILIATES ON AN “AS IS,”
“WHERE IS” BASIS, AND EXELIS DISCLAIMS ANY ADDITIONAL REPRESENTATIONS AND
WARRANTIES, EITHER EXPRESS OR IMPLIED, WITH RESPECT THERETO, INCLUDING ANY
WARRANTIES OF TITLE, OWNERSHIP, VALUE, SUITABILITY, CONDITION, MERCHANTABILITY,
FITNESS FOR USE OR NON-INFRINGEMENT OF THIRD-PARTY RIGHTS.

5.3 Indemnification. Without limiting the terms and provisions of the
Distribution Agreement, Vectrus shall (and shall cause each member of the
Vectrus Group to) indemnify, defend and hold harmless the EXELIS Indemnitees
from and against any and all Indemnifiable Losses relating to any third-party
Action brought against any EXELIS Indemnitee for property damage or personal
injury relating to the operation of the Licensed Vectrus Business by the Vectrus
Group, to the extent any such Action is brought against any EXELIS Indemnitee
due to EXELIS’s ownership of the EXELIS Marks. Section 7.5 of the Distribution
Agreement shall apply to the indemnification procedures herein as applicable,
mutatis mutandis.

ARTICLE 6 - MISCELLANEOUS

6.1 Assignment. EXELIS may assign this Agreement to any Person who acquires the
EXELIS Marks, and any such acquirer must assume in writing all of EXELIS’s
obligations herein. Vectrus may assign this Agreement to any Person who acquires
Vectrus and its Subsidiaries, provided that the licenses herein shall continue
in effect only for Vectrus and its Subsidiaries and may not be extended to such
acquirer or any of its other Affiliates. Further, each Party may assume this
Agreement in bankruptcy and may assign this Agreement to an Affiliate as part of
an internal reorganization for tax or administrative purposes. All other
assignments of this Agreement by a Party require the prior written consent of
the non-assigning Party, which will not be unreasonably withheld. Any purported
transaction in violation of this Section 6.1 or Section 2.6 shall be null and
void ab initio and of no force and effect. In the event of a permitted
assignment, this Agreement shall be binding upon and inure to the benefit of the
Parties and their respective permitted successors and assigns.

 

6



--------------------------------------------------------------------------------

6.2 Notice. Any notice hereunder shall be in English, shall be in writing and
shall be given (and shall be deemed to have been duly given upon receipt) by
delivery in person, by overnight courier service or by registered or certified
mail (postage prepaid, return receipt requested) to the respective Parties at
the following addresses (or at such other address for a Party as shall be
specified in a notice given in accordance with this Section 6.2):

if to Vectrus, to:

Chief Legal Officer

Vectrus, Inc.

655 Space Center Drive

Colorado Springs, CO 80915

if to EXELIS, to:

Intellectual Property Counsel

Exelis Inc.

1650 Tysons Blvd.

Suite 1700

McLean, VA 22102

6.3 Amendments and Waivers. Any provision of this Agreement may be amended
solely by a writing signed by both Parties. No failure or delay by any Party in
exercising any right hereunder shall operate as a waiver of any other or further
exercise thereof or the exercise of any other right herein. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by Law.

6.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York, and, any dispute arising out
of this Agreement shall be resolved solely in the state or federal courts
located in Virginia. EACH PARTY UNCONDITIONALLY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN CONNECTION WITH THE FOREGOING.

6.5 Specific Performance. Each Party acknowledges and agrees that the other
Party would be irreparably damaged if any of the provisions of this Agreement
are not performed in accordance with their specific terms and that any breach of
this Agreement could not be adequately compensated in all cases by monetary
damages alone. Accordingly, in addition to any other right or remedy to which
any Party may be entitled at law or in equity, each Party shall be entitled to
enforce any provision of this Agreement by a decree of specific performance and
to temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.

6.6 Counterparts. This Agreement may be signed in counterparts (including by
facsimile or other electronic transmission).

6.7 Third-Party Beneficiaries. Except as expressly provided herein, no provision
of this Agreement shall confer upon any person other than the Parties hereto any
rights or remedies hereunder.

6.8 Relationship. The Parties hereto are and shall remain independent
contractors. Nothing herein shall be deemed to establish a partnership, joint
venture or agency relationship between the parties. Neither party shall have the
right to obligate or bind the other party in any manner to any third party.

 

7



--------------------------------------------------------------------------------

6.9 Severability. If any provision of this Agreement is held to be unenforceable
under applicable Law, such provision shall be deemed to be excluded from this
Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforced to the maximum extent permitted
by Law.

6.10 Interpretation. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement. This Agreement shall be construed as if drafted jointly by the
Parties.

6.11 Further Assurances. The Parties agree to execute such further documents and
perform such further actions as may be reasonably requested by the other Party
to evidence and effectuate further the purposes and intents set forth in this
Agreement.

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

EXELIS INC. By:  

/s/ Janet McGregor

  Name: Janet McGregor   Title: Corporate Vice President and Treasurer VECTRUS,
INC. By:  

/s/ Michele Tyler

  Name: Michele Tyler   Title: Vice President, General Counsel and Secretary

EXELIS Transitional Trademark License - Vectrus



--------------------------------------------------------------------------------

SCHEDULE A – EXELIS Marks

 

EXELIS Word Mark:    EXELIS    EXELIS Tagline:    The Power of Ingenuity   

Countries and Registration numbers attached on the next page.



--------------------------------------------------------------------------------

EXELIS

 

Applicant:

  EXELIS INC        

Country

 

Application

Number

 

Application

Date

 

Classes

 

Registration

Date

 

Registration

Number

UNITED STATES OF AMERICA   MX 85345843   14-Jun-2011   9, 35, 37, 38, 42.   07
Aug 2012   4185184 INTERNATIONAL REGISTRATION   H 1084456   20-Jun-2011   9, 35,
37, 38, 42   20-Jun-2011   1084456 AUSTRALIA   H 1084456   20-Jun-2011   9, 35,
37, 38, 42.   20-Jun-2011   1440528 EGYPT   H 1084456   20-Jun-2011   9, 35, 37,
38, 42     ISRAEL   H 1084456   20-Jun-2011   9, 35, 37, 38, 42   6-May-2013  
1084456 JAPAN   H 1084456   20-Jun-2011   9, 35, 37, 38, 42   30 Aug 2013  
1084456 NORWAY   H 1084456   20-Jun-2011   9, 35, 37, 38, 42   23-Mar-2012  
1084456 SOUTH KOREA   H 1084456   20-Jun-2011   9, 35, 37, 38, 42   20-Jun-2012
  1084456 TURKEY   H 1084456   20-Jun-2011   9, 35, 37, 38, 42   10-Feb-2013  
1084456 EUROPEAN UNION   A 10103241   6-Jul-2011   9, 35, 37, 38, 42.  
09-Dec-2011   10103241 BRAZIL   MX 903754541   16-Jun-2011   9.     BRAZIL   MX
903754592   2-Jun-2011   35.     BRAZIL   MX 903754606   2-Jun-2011   37.    
BRAZIL   MX 903754649   2-Jun-2011   38.     BRAZIL   MX 903754665   2-Jun-2011
  42.     CANADA   MX 1531620   14-Jun-2011   9, 35, 37, 38, 42.     INDIA   MX
2160233   15-Jun-2011   9, 35, 37, 38, 42.     SAUDI ARABIA   MX 170598  
24-Jul-2011   9.   registered   SAUDI ARABIA   MX 170599   24-Jul-2011   35.  
registered   SAUDI ARABIA   MX 170600   24-Jul-2011   37.   registered   SAUDI
ARABIA   MX 170601   24-Jul-2011   38.   registered   SAUDI ARABIA   MX 170602  
24-Jul-2011   42.   registered  

 

2



--------------------------------------------------------------------------------

SPAIN   M 2986157   2-Jun-2011   9, 35, 37, 38, 42.   13-Feb-12   2986157 UNITED
ARAB EMIRATES   MX 159161   27-Jun-2011   9.   registered   UNITED ARAB EMIRATES
  MX 159162   27-Jun-2011   35.   registered   UNITED ARAB EMIRATES   MX 159163
  27-Jun-2011   37.     UNITED ARAB EMIRATES   MX 159164   27-Jun-2011   38.  
registered   UNITED ARAB EMIRATES   MX 159165   27-Jun-2011   42.    

 

3